Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. 7255 BRIDGE BANCORP, INC. REPORTS SECOND QUARTER 2009 RESULTS Strong Growth in Loans and Core Deposits Bridgehampton, NY –July21, 2009) Bridge Bancorp, Inc. (NASDAQ: BDGE), the parent company of The Bridgehampton National Bank, today announced net income and earnings per share for the second quarter of 2009; highlights for the quarter include: · Net income of $2.0 million or $.33 per share, including an expense of $.4 million or $.04 per share for a FDIC Special Assessment. · Returns on average assets and equity, excluding the impact of the special assessment of 1.12% and 16.56%, respectively. · Net interest income of $8.9 million compared to $7.3 million in 2008 with a net interest margin of 4.78%. · Annualized loan growth of 12%, with loans totaling $447 million, at June 30, 2009. · Deposits of $700 million, an increase of 13% compared to June 30, 2008 levels. · The opening of a 15th branch, in Shirley, NY. · The addition of the Company’s shares to the Russell 3000® stock market index. · The announcement of a Dividend Reinvestment Plan and declared quarterly dividend of $.23 per share. “These results, despite the additional cost associated with the FDIC special assessment, continue to reflect our strong underlying performance. The industry and economy, both nationally and locally, face continuing challenges, impacting our customers and markets. Our improving margins, stemming from loan and deposit growth, offset additional loan loss provisions and escalating regulatory costs,” commented Kevin M. O’Connor, the President and CEO of Bridge Bancorp, Inc. “On a broader note, this quarter, we saw an increase in the volume of shares traded, partly attributable to our addition to the Russell 3000® and 2000® stock market indexes. The Russell indexes are widely followed broad market indexes representing the 3000 largest U.S. stocks, in terms of market capitalizations, and are reconstituted annually adding and deleting certain companies. This year’s revision occurred on June 26th and Bridge Bancorp’s addition demonstrates the increasing market value of our Company and may generate additional investor interest,” continued Mr.
